DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as 100; Fig 1; [0009]) = (element 100; Figure No. 1; Paragraph No. [0009]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

Claims 1 -20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chang; Che-Cheng (US 20170170175 A1; hereinafter Chang).
1 and 11. Chang teaches configuration of semiconductor devices (10) comprising (fig 1, 2A-2H): 


    PNG
    media_image1.png
    352
    572
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    320
    332
    media_image2.png
    Greyscale

Chang Figure 1                                              Chang Figure 2F   
a substrate (100; Fig 1; [0009]); and 
a first feature (FIN 104 of multiple Fins; first (right) and second (left) p-type FET of SiGe and N-type FET of Si; [0016,0026]) formed on the substrate; 
wherein the first feature comprises a first preserve region (135) having compressive strain (construed from [0016] strained source and drain regions; and compressive from  p-type finFET and SiGe composition) that extends throughout the first preserve region; 
wherein the first feature comprises a first cut region (132; Figs 1, 2F; [0017]) comprising a converted dielectric (106; [0011]: silicon oxide formed by thermal oxidation) comprising a dielectric material that has been converted to the dielectric from another material; 
wherein the compressive strain extending throughout the first preserve region comprises a predetermined percentage of compressive strain (Inherent from [0016] strained source and drain regions; and compressive from  p-type finFET and SiGe composition).  
Additionally for claim 11:
135) comprises a first type of semiconductor material (SiGe [0016]); 
2 and 12. Chang as applied to the semiconductor devices of claim 1 and 11 respectively, wherein the cut region does not reduce the predetermined percentage (construed from p-type SiGe has not been modified).  
3 and 13. Chang as applied to the semiconductor devices of claim 1 and 11 respectively, further comprising a second feature (FIN 104 of multiple Fins second (left) N-type FET of Si; [0016,0025]) formed on the substrate.  
4 and 14. Chang as applied to the semiconductor devices of claim 3 and 13 respectively, wherein the second feature comprises a second preserve region (135 of N-type of silicon [0016] source and drain regions 135 are protruded from the substrate 100 which is a a bulk silicon substrate [0010]) having substantially no compressive strain.  
Additionally for claim 14:
and the second preserve region comprises a second type of semiconductor material (silicon as cited 135 of N-type of silicon [0016] source and drain regions 135 are protruded from the substrate 100 which is a a bulk silicon substrate [0010]).  
5 and 15. Chang as applied to the semiconductor devices of claim 4 and 14 respectively, wherein the first feature comprises a first fin (FIN 104 of multiple Fins; first (right) p-type FET of SiGe; Fig 1; [0016]).  
Chang as applied to the semiconductor devices of claim 5 and 15 respectively, wherein the first preserve region comprises a channel region of the first fin (underlying gate 150; Fig 1).  
7 and 17. Chang as applied to the semiconductor devices of claim 6 and 16 respectively, wherein the second feature comprises a second fin (FIN 104 of multiple Fins; second (left) n-type FET of Si; Fig 1; [0016]).  
8, Chang as applied to the semiconductor devices of claim 4, wherein the first preserve region comprises silicon germanium (construed from [0016] strained source and drain regions 135; and compressive from p-type finFET and SiGe composition).  
9 and 19. Chang as applied to the semiconductor devices of claim 8 and 18 respectively, wherein the dielectric of the first cut region (132; Figs 1, 2F; [0017]) comprises an oxide (106; [0011]: silicon oxide formed by thermal oxidation).  
10 Chang as applied to the semiconductor devices of claim 9, wherein the second preserve region comprises silicon (silicon as cited 135 of N-type of silicon [0016] source and drain regions 135 are protruded from the substrate 100 which is a a bulk silicon substrate [0010]) . 
18. Chang as applied to the semiconductor devices of claim 14, wherein the first type of semiconductor material comprises silicon germanium fin (SiGe is material for FIN 104; first (right) p-type FET;  Fig 1; [0016]).  
20 Chang as applied to the semiconductor devices of claim 19, wherein the second type of semiconductor material comprises silicon (silicon as cited 135 of N-type of silicon [0016] source and drain regions 135 are protruded from the substrate 100 which is a a bulk silicon substrate [0010]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOAZZAM HOSSAIN whose telephone number is (571)270-7960.  The examiner can normally be reached on M-F: 8:30AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.